Title: To Benjamin Franklin from William Greene, 25 June 1782
From: Greene, William
To: Franklin, Benjamin


SirWarwick State Rhode-Island &c. June 25th. 1782.
I am informed that Ezekiel Durfey a small Officer on board of the Ship Tracy commanded by John B Hopkins was taken and carryed to Newyork and from there to England, where he has been confined about eighteen Months, and by the last account he was in Mill Prison, his Friends have very earnestly requested me to inform your Excellency of his distressed situation and request that you will be pleased to use your influence that he may be liberated. Being sencible of the great business you have to transact and likewise that it is very probable that you have many of those applications, it is very disagreable to ask this favour, but as his Friends have urged the necessity of this measure by assigning as a reason that they have tryed many ways to procure his liberty without the least degree of success and being sencible of your good intentions to relieve Mankind when in captivity has induced me to take this liberty.
My spous writes Postscrip, my Children joins me in sending their Sincere regards and believe me to be your sincere Friend and very Humble Servt.
W. Greene
Doctr. Franklin
